—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered July 6, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing her, as a second felony offender, to concurrent terms of 10 and 8 years, respectively, unanimously affirmed.
The challenged portions of the People’s summation were based on the evidence and responsive to defendant’s summation, and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Saxe, Buckley and Friedman, JJ.